Citation Nr: 1019496	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for service-connected 
bipolar disorder (also claimed as manic depression), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in June 2008, a statement of the 
case was issued in October 2008, and a substantive appeal was 
received in December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent VA examinations in July 2007 and July 
2008.  The VA examiners noted that the Veteran showed signs 
of significant impact of his bipolar disorder on occupational 
functioning.  After advising the Veteran of the provisions of 
38 C.F.R. § 3.321(b)(1) and the requirements for establishing 
entitlement to an extra-schedular evaluation for bipolar 
disorder (also claimed as manic depression), the RO should 
consider whether the Veteran's case should be forwarded to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the requirements for 
establishing entitlement to an extra-
schedular evaluation for bipolar 
disorder (also claimed as manic 
depression).  Specifically, the Veteran 
should be advised that he can submit or 
identify evidence in conjunction for 
his claim for increased rating for 
bipolar disorder (also claimed as manic 
depression) which tends to show marked 
interference with employment and/or 
frequent hospitalization due to this 
disability.  He should further be 
advised that such evidence can include 
documentation demonstrating the amount 
of time he has lost from work 
specifically as a result of bipolar 
disorder (also claimed as manic 
depression).  

2.  The RO should then review the 
expanded record and re-adjudicate the 
issue of increased rating for bipolar 
disorder (also claimed as manic 
depression), to include the matter of 
whether referral of the claim for 
extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) is warranted.  
Should submission under § 3.321(b) be 
deemed unwarranted, the reasons for 
this decision should be set forth in 
detail.  

If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


